Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2022

The Court of Appeals hereby passes the following order:

A22A1092. ROBERT JAMES HENSLEY, JR. v. GEORGIA DEPARTMENT
    OF HUMAN SERVICES, EX. REL. GLORIA BRINKLEY.

      The Georgia Department of Human Services (the “Department”) filed a notice
of registration for enforcement of an out-of-state child support order entered against
Robert James Hensley and a complaint for the enforcement of said order by contempt.
Hensley filed a motion to dismiss the Department’s filings, which the trial court
denied. Hensley filed a notice of appeal from the trial court’s order. We, however,
lack jurisdiction.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be initiated by filing an application for discretionary review.
OCGA § 5-6-35 (a) (2), (b). Because this case involves the collection of child
support, it is a domestic relations case within the meaning of the statute. See Booker
v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 427 (731 SE2d 110) (2012) (an
action in which the “underlying subject matter is a father’s obligation to provide child
support” is “a domestic relations case subject to review only by application”).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Although OCGA § 5-6-34
(a) (11) permits a direct appeal from child custody rulings issued in child custody
cases, the order at issue in this appeal does not include any child custody rulings, so
it does not fall within the scope of this provision. See Voyles v. Voyles, 301 Ga. 44,
47 (799 SE2d 160) (2017).
      Hensley’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.